LEHAN, Acting Chief Judge.
Defendant appeals from the trial court’s order finding that he violated his probation by failing to pay the balance due of a fine during the seven year period of probation within which he was to pay the fine. We agree with defendant that since there was no finding of defendant’s ability to pay the fine, the finding that defendant violated his probation in that regard was erroneous. See Jordan v. State, 489 So.2d 224, 225 (Fla. 2d DCA 1986); Brown v. State, 429 So.2d 821, 822 (Fla. 2d DCA 1983); Smith v. State, 377 So.2d 250, 251 (Fla. 3d DCA 1979).
Reversed and remanded for proceedings consistent herewith.
PARKER and PATTERSON, JJ., concur.